Citation Nr: 1446511	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for loss of smell claimed as secondary to service-connected residuals of a nasal fracture.

3.  Entitlement to a rating in excess of 10 percent for residuals of a nasal fracture to include a deviated septum.

4.  Entitlement to a rating in excess of 10 percent for chronic sinusitis.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to December 1976.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in September 2009, February 2010, and June 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In a letter dated in July 15, 2013, the Veteran's then-representative, Michael T. Sullivan, attorney at law, wrote that he and his law firm had withdrawn as the attorney of record and as the Veteran's representative.  Representation of the Veteran by this attorney before VA was thereby revoked, as the appeal had not yet been certified to the Board.  See 38 C.F.R. § 14.631(f)(2014); cf. 38 C.F.R. § 20.608 (2014).
 
The Virtual VA paperless claims processing system contains relevant documents and information that are also included in the paper claims file.  The Veterans Benefit Management System does not include any documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was to attend a Board videoconference hearing in April 2014.  However, on the day of the hearing, the Veterans Law Judge noted in the claims file and on a Video Hearing Worksheet that the hearing was to be rescheduled.  This has not yet been completed.


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for either a Travel Board hearing or videoconference hearing (whichever the Veteran elects) at the RO before a Veterans Law Judge of the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



